DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 07/18/2022 has been received.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 12-19 in the reply filed on 01/29/2022 is acknowledged.
The species restrictions are withdrawn and claims 1-6 and 12-19 are examined for their full breadth,
Claims 7-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below
The nature of the invention relates to altering the differentiation state of a cell to prepare mesenchymal stem cells. The claims are broad with regard to the starting (differentiated) cell type and species as well as the compounds used to cause the induction of the change in differentiation state. 
Claim 1, as amended, is drawn to a method for inducing any differentiate cell into a mesenchymal stem cell comprising treating cells with RepSox as a TGF-b inhibitor, Go6983 as a PKC inhibitor, CHIR99021 as a WNT/b-catenin pathway activator (GSK3b inhibitor) and forskolin as an activator of cAMP. Claim 1 has been amended to also add additional elements to address aspects of this rejection. However, the rejection is maintained due to deficiencies and/or lack of clarity in the guidance provided by the specification. The rejection is amended accordingly and Applicant’s Remarks of 07/18/2022 are addressed within.
The specification teaches altering the differentiation state of fibroblasts to cells having characteristics of mesenchymal stem cells (MSCs). The specification teaches 7 embodiments where various combinations of chemical compounds are used to direct a human fibroblast to become a cell with mesenchymal characteristics. There are 3 different stages of differentiation with stage 2 (claim 1) carried out in all embodiments and stage 3 being characterized as increasing the efficiency of the method. Stage 1 (Claim 3), claimed as a “pre-treatment” step, is omitted in embodiment 2 and present in all of the other embodiments. 
Embodiment 1 includes a pretreatment (phase 1) step that includes Forskloin (F; cAMP inducer), Repsox (R; TGFb inhibitor), CHIR99021 (CHIR; Wnt activator) and VPA (V; inhibitor of KDAC). This stage is not included in claim 1 and is recited in claims 3 and 12. Stage 2 includes culture with F,R,C,V TTNPB (T;RA activator), AM580 (A, RA activator), EPZ004777 (E, histone methytransferase inhibitor), Go6983 (G, PKC inhibitor), Y-27632 (Y-Rock inhibitor)  and L-ascorbic acid (AA), which is 10 compounds. Some embodiments also include, in addition to the 10 compounds, SP600125 (Embodiments 4-6), 5-Aza-2’-deoxycytidine (Embodiments 5-6) and parnate (Embodiment 6) in stage 2. Phase 3 is a culture in the presence of BMP-4, PDGF and FGF. 
Embodiment 2 differs from embodiment 1 in that phase 1 is omitted.
Embodiment 3 appears to be identical to embodiment 1.
Embodiment 4 is similar embodiment 3 with the addition of SP600125 (JNK inhibitor) to the phase 2 components.   
Embodiment 5 is similar embodiment 4 with the addition of 5-Aza-2’-deoxycytidine (DNA methyl transferase inhibitor) to the phase 2 components.   
Embodiment 6 is similar embodiment 5 with the addition of Parnate to the phase 2 components.   
Embodiment 7 is similar embodiment 6 with the substitution of BIO for CHIR in the phase 1 components. 
Lai (2017, Nature Scientific Reports, 7:44534 pages 1-13) states that “According to the Guidelines of the Mesenchymal and Tissue Stem Cell Committee of the International Society for Cellular Therapy (ISCT), MSCs should fulfill three criteria, including (1) being plastic-adherent when maintained in standard culture conditions, (2) expressing CD105, CD73 and CD90 surface markers, and not expressing CD45, CD34, CD14/CD11b, CD79a/CD19 and HLA-DR surface molecules, and (3) able to differentiate into osteoblasts, adipocytes, and chondrocytes in vitro.” While the specification shows that the derived iMSCs meet some of these criteria, it does not meet them all and does not support that culture in the 10 compounds of claim 1 lead to these characteristics. 
More specifically, the specification does not set forth which embodiment was used to obtain the reported results. Applicant has remarked at page 44 of the Remarks that the results were obtained using Embodiments 1 and 6. Applicant states that the results of FIGS. 2-7 were obtained by Embodiment 1 and that the results of FIG. 3 were obtained using Embodiment 6. The specification only supports that FIG. 3A was obtained by Embodiment 1 and FIG. 3B was obtained by Embodient 6. The cells differentiated from the cells resulting from those two embodiments appear different from one another; the osteogenic and chondrogenic induction panels appear different in FIGs. 3A and 3B (see below). Support that the other results are from Embodiments 1 and/or 6 are not found.. 
Claim 1 appears to correlate closest to Embodiment 2, with 10 compounds and no pretreatment step. Applicant also states at page 44, that the cells are plastic-adherent. Support for this is not found in the specification. The cells in Figure 1B appear to be adherent but it is not taught what surface they are adhered to. As well, the fibroblasts in Figure 1A appear to have the same adherence features as the cells in Figure 1B. 
The specification teaches that the cell morphology of human skin fibroblasts and their iMSCs is shown in Figure 1. The culture appears more dense in Figure 1B; however, the specification fails to make any conclusion based on Figure 1. It is not apparent in Figure 1 that morphology has changed.
The specification teaches that the derived iMSCs have marker characteristics of human MSCs. However, each of these markers is also a marker expressed on fibroblasts.  Thus, Table 1 does not support any change in cell type. Applicant remarks that Table shows that the obtained cells express CD105, CD73 and CD90 and do not express CD45, CD14 and CD34. Table 1 does support this. However, this marker signature fails to differ at all from that of the starting cells. The art, above, set forth a larger marker signature set of MSCs. Table 1 shows no difference in marker profile of the starting cells (fibroblasts) and resulting cells (iMSCs).
Figure 3 is staining of cells to determine the presence of osteoblast, chondrocytes and adipocytes differentiated from iMSCs compared to fibroblasts. The specification teaches at page 25, that these three lineages could be obtained but it does not state if FBs, iMSCs or both gave rise to all three. Figure 3 is not in color and it cannot be discerned what the photos show. The specification at page 25, states that cells obtained by Embodiment 1 are shown in FIG. 3A. Cells obtained by Embodiment 6 are shown in FIG. 3B. Fibroblasts are shown in FIG. 3C, the cells in each panel appearing to have different morphologies. It appears that the cells in FIG. 3A and 3B that are treated to undergo osteogenic and adipogenic induction have a morphology that differs from untreated cells in FIG. 1B and the cells resulting from adipogenic medium do have adipocyte morphology and staining. However, it is not clear from FIG. 3 that osteogenic induction led to bone formation, that chondrogenic medium resulted in chondrocytes (cells appear to have similar morphology to those of FIG. 1B) and no cells are seen in chondrogenic induction of FIG. 3B. A color version of this figure may be helpful. Osteogenic and chondrogenic staining can not be discerned. 
Figure 4 shows the iMSCs have similar immunosuppressive qualities compared to MSCs. Figure 5 supports the iMSCs have bone healing properties of MSCs that are not observed with FBs. Thus, with regard to iMSCs, the specification supports expression of MSC-specific marker CD140a, immunosuppressive properties of MSCs, bone repair qualities of MSCs. Nowhere, does the specification discern which embodiments resulted in iMSCs with these characteristics. Thus, while it appears MSC-like cells with some MSC properties were obtained, it is not clearly established which culture conditions led to these characteristics or if some embodiments led to certain characteristics and not others. Importantly, claim 1 only requires 10 compounds and 1 stage of treatment. It cannot be determined if the pretreatment step is required because there does not appear to be a comparison of Embodiments 1 and 2. Lai taught derivation of MSCs from fibroblasts and found as few as three compounds were sufficient, including JNK, MAPK and PKC inhibitors. Only the PKC inhibitor is required by claim 1.  Thus, it appears there is a variety of compound combinations that can lead to varying efficiencies of reprogramming fibroblasts into MSCs. 
The aspect of the rejection regarding human fibroblasts as starting cells is overcome by the amendment to claim 1. The aspect of the rejection relating to claim 5 and culture duration is overcome by the amendments to claim 5.
Finally, it is noted that claim 1 reads, “inhibiting a TGF-b signal pathway” and inhibiting an activity of PKC”. It is known in the art the TGFb is a superfamily of signaling molecules with a variety of receptors and downstream signaling pathways (Huang, Biochemistry, 2014, 53:5737-5749). Likewise, PKC is a family of protein kinases that control other proteins through phosphorylation (see Black, 2013, Frontiers in Immunology, 3:423, pages 1-17). The specification teaches use of RepSox as a TGFb inhibitor and Go6983 as a PKC inhibitor. As set forth above, it is not known which combination of factors is essential to obtain MSCs. However, once that aspect of this rejection is overcome, it will be held that the claims are enabled only for use of RepSox and Go6983 as TGF-b and PKC inhibitors, respectively. This is because the inhibitors are specific in that they do not inhibit all TGF-b or PKC signaling and it would require undue experimentation to determine what other inhibitors would have the same function and effect. Similarly, claim 1 recites “activating a cAMP pathway” but does not recite which pathway or limit the claim to a particular inhibitor. The specification teaches use of forskolin, which activates the enzyme adenylate cyclase, leading to increased cAMP (Yan, 2016, Molecular Medicine Reports, 13:3715-3723). This is very direct while the claim is generically drawn to activation of “a cAMP pathway” which is overly broad.
More specifically, with regard to the breadth of TGF-b inhibitors, TGF-b is a superfamily comprised of over 30 members including Activins, Nodals, BMPs and GDFs. The TGF-b signaling can occur through different types of pathways, SMAD and non-SMAD as well as different SMAD pathways. Heldin (2016, CSH Perspectives in Biology, 8:1-34) teaches, “Binding of a TGF-β family member induces assembly of a heterotetrameric complex of two type I and two type II receptors. There are seven human type I receptors and five type II receptors; individual members of the TGF-β family bind to characteristic combinations of type I and type II receptors” (page 2, col. 2). Different ligand/receptor combinations with varying affinities enable differential translation of morphogen gradients. Thus, there are a vast array of inhibitors that can act one different members of the superfamily and all are encompassed by the claims.  
With regard to the breadth of Wnt activators, the specification on teaches use of CHIR99021 by example. CHIR99021 (CHIR) has a different effect on cells than other Wnt activators such as Wnt3A and Wnt1. As discussed by MacDonald (2009, Developmental Cell, 17:9-26), Wnts are a family of secreted glycoproteins. Wnts prevent the degradation of b-catenin, which activates Wnt target genes. There are numerous Wnt signaling molecules along with several Wnt receptors. There are also multiple natural Wnt protein agonists that act through different, poorly understood mechanisms as well as Wnt inhibitors, which provide additional means of activating Wnt (by repressing the repressor). There are also a multitude of small molecule activators of Wnt signaling. Some Wnt signaling also affects FGF signaling (see Katoh, Cancer Biology and Therapy, 2006, 5:1059-1064). Katoh teaches the plethora of Wnts and FGFs that occur in humans and discusses the complexity of the pathways and their modulation. There are various ways one can modulate Wnt signaling and different modulators act through different mechanisms and affect different Wnts with differing levels of modulation (see Willert, CSH Perspectives in Biology, 2012, 4:1-13). CHIR is a highly potent inhibitor of GSK-3 and is highly selective. Because CHIR is the only Wnt activator (agonist) used in the working examples of the specification and because the specification and art at the time of filing fail to disclose other Wnt activators that operate through the same mechanism with the same selectivity and potency, to obtain the claimed results, it would require undue experimentation to determine which other Wnt activators would be effective in the methods as claimed.
Similarly, with the pathways or activities recited in claim 2, Applicants are recommended to change “an activity” to “the activity” and be more specific with regard to any “a signaling pathways”.
Applicant has limited claims 1 and 2 to specific compounds, which addresses the above set forth issue for claims 1 and 2. However, other instances of the same issue occur in dependent claims (see claims 2,3,5 and 12, for example; i.e. the DNMT inhibitor, lysine deacetylases).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,14,18, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 remain unclear. There is no antecedent basis for “the direction induction” but it is presumed this is referring to “the directional induction”. However, independent claim 1 recites what is directional induction with the 10 compounds. More importantly, claim 5 appears to be intended to limit the directional induction step to 6-10 days. However, it recites an active step of directionally inducing rendering it unclear how claim 5 fits in with claim 1. It is not clear if there are two separate direct induction steps.  Restating active limitations in dependent claims is confusing. The claims would be more clear if written as “wherein the pretreatment step is for 4-6 days”.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 limited the genera to single species yet dependent claim 4 limits the genera to sub-genera and thus broadens the breadth of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 limits the directional induction to a step comprising 10 compounds. Dependent claim 5 limits the directional induction to either of two different sets of compounds, the second falling outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632